Case: 21-2037   Document: 37     Page: 1   Filed: 07/11/2022




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                LG ELECTRONICS INC.,
                      Appellant

                            v.

                 IMMERVISION, INC.,
                        Appellee
                 ______________________

                  2021-2037, 2021-2038
                 ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2020-
 00179, IPR2020-00195.
                  ______________________

                 Decided: July 11, 2022
                 ______________________

     JULIE S. GOLDEMBERG, Morgan, Lewis & Bockius LLP,
 Philadelphia, PA, argued for appellant. Also represented
 by DION MICHAEL BREGMAN, ALEXANDER STEIN, Palo Alto,
 CA; ANDREW V. DEVKAR, Los Angeles, CA; WILLIAM R.
 PETERSON, Houston, TX.

     JOHN DAVID SIMMONS, Panitch Schwarze Belisario &
 Nadel, LLP, Wilmington, DE, argued for appellee. Also
 represented by DENNIS JAMES BUTLER; KEITH AARON
 JONES, STEPHEN EMERSON MURRAY, Philadelphia, PA.
                ______________________
Case: 21-2037     Document: 37     Page: 2     Filed: 07/11/2022




 2                   LG ELECTRONICS INC.   v. IMMERVISION, INC.



     Before NEWMAN, STOLL, and CUNNINGHAM, Circuit
                       Judges.
     Opinion for the court filed by Circuit Judge STOLL.
      Opinion dissenting in part filed by Circuit Judge
                         NEWMAN.
 STOLL, Circuit Judge.
      This appeal requires us to consider how to treat a prior
 art reference in which the alleged teaching of a claim ele-
 ment would be understood by a skilled artisan not to be an
 actual teaching, but rather to be an obvious error of a typo-
 graphical or similar nature. LG Electronics Inc. appeals
 from the United States Patent Trial and Appeal Board’s fi-
 nal written decisions in a pair of inter partes review pro-
 ceedings challenging claims 5 and 21 of U.S. Patent
 No. 6,844,990. In both proceedings, the Board found that
 LG had not shown the challenged claims were unpatenta-
 ble. Because substantial evidence supports the Board’s
 finding that prior art disclosure critical to both of LG’s pe-
 titions for inter partes review was an apparent error that
 would have been disregarded or corrected by a person of
 ordinary skill in the art, we affirm.
                         BACKGROUND
                               I
      The ’990 patent relates to capturing and displaying dig-
 ital panoramic images. Panoramic (e.g., super-wide angle)
 objective lenses typically have linear image point distribu-
 tion functions. This means there is a linear relationship
 between the distance of an image point from the image’s
 center and the corresponding relative angle of the object
 point to the image’s center. While this linearity allows dig-
 ital panoramic images to be easily rotated, shifted, and en-
 larged or shrunk, it also limits image quality to “the
 resolution of the image sensor used when taking the initial
 image.” ’990 patent col. 3 ll. 1–9. This limitation on image
Case: 21-2037     Document: 37      Page: 3     Filed: 07/11/2022




 LG ELECTRONICS INC.   v. IMMERVISION, INC.                    3



 quality is most noticeable when enlarging sectors of the im-
 age. The ’990 patent purports to improve the resolution of
 particular sectors of a digital panoramic image “without
 the need to increase the number of pixels per unit of area
 of an image sensor or to provide an overlooking optical en-
 largement system.” Id. at col. 3 ll. 35–42.
      Specifically, the ’990 patent specification describes cap-
 turing an initial digital panoramic image using an objective
 lens having a non-linear image point distribution function
 that “expands certain zones of the image and compresses
 other zones of the image.” Id. at col. 3 l. 62–col. 4 l. 38. The
 “non-linearity of the initial image” can then be corrected to
 produce a final panoramic image for display. Id. at col. 4
 ll. 47–53. “[T]he expanded zones of the image cover” a
 higher “number of pixels of the image sensor” than they
 would with a lens having linear image point distribution.
 Id. at col. 3 l. 62–col. 4 l. 10.
      The challenged claims specify that the lens “com-
 presses the center of the image and the edges of the image
 and expands an intermediate zone of the image located be-
 tween the center and the edges of the image.” Id. at col. 19
 ll. 48–51. Dependent claim 5, which depends from can-
 celled claim 1, is representative:
     1. (Cancelled) A method for capturing a digital
     panoramic image, by projecting a panorama onto
     an image sensor by means of a panoramic objective
     lens, the panoramic objective lens having an image
     point distribution function that is not linear rela-
     tive to the field angle of object points of the pano-
     rama, the distribution function having a maximum
     divergence of at least ±10% compared to a linear
     distribution function, such that the panoramic im-
     age obtained has at least one substantially ex-
     panded zone and at least one substantially
     compressed zone.
     ...
Case: 21-2037     Document: 37     Page: 4     Filed: 07/11/2022




 4                   LG ELECTRONICS INC.   v. IMMERVISION, INC.



     5. The method according to claim 1, wherein the
     objective lens compresses the center of the image
     and the edges of the image and expands an interme-
     diate zone of the image located between the center
     and the edges of the image.
 Id. at col. 19 ll. 26–51 (claim 5) (emphasis added); see also
 id. at col. 20 l. 51–col. 21 l. 11 (claim 21). 1
                              II
      On November 27, 2019, LG filed two petitions for inter
 partes review, each challenging a dependent claim of the
 ’990 patent. J.A. 322–66 (IPR2020-00179 challenging
 claim 5); J.A. 3338–87 (IPR2020-00195 challenging claim
 21). Fundamental to LG’s obviousness arguments is U.S.
 Patent No. 5,861,999 (“Tada”), directed to a “Super Wide
 Angle Lens System Using an Aspherical Lens.” 2 Tada de-
 scribes four embodiments that share a general system
 structure and differ in aspects such as lens element thick-
 ness, separation distance, and lens shape. Each embodi-
 ment satisfies a set of eight conditions relating to the
 aspheric characteristics of various lens elements. Tada
 col. 2 ll. 7–67. The embodiment relevant to this appeal,
 Embodiment 3, is depicted in Figure 11 and described by a
 prescription—or set of optical parameters—set forth in Ta-
 ble 5. Id. Fig. 11, Tbl. 5.
     Tada claims priority from Japanese Patent Application
 No. 09-201903, which was published as JP H10-115778
 (“Japanese Priority Application”).      Tada “expressly


     1   Independent claims 1 and 17 were cancelled in ex
 parte reexamination. The claims at issue here were not
 subject to reexamination.
      2  Tada was published with the title “Super Wide An-
 gel Lens System Using an Aspherical Lens”; a Certificate
 of Correction dated December 28, 1999, updated the title to
 its present form.
Case: 21-2037     Document: 37      Page: 5    Filed: 07/11/2022




 LG ELECTRONICS INC.   v. IMMERVISION, INC.                   5



 incorporated” these priority applications “by reference in
 their entireties.” Id. at col. 3 ll. 9–13.
      LG argued that Tada discloses, as recited in the chal-
 lenged claims, a panoramic objective lens having a non-lin-
 ear image point distribution that compresses the center
 and edges of an image and expands an intermediate zone
 of the image between the center and the edges of the image.
 Tada, however, does not explicitly discuss the image point
 distribution functions of its lenses. Instead, LG relied on
 its expert Dr. Russell Chipman’s declaration for the propo-
 sition that Tada’s third embodiment has a distribution
 function producing “a compressed center and edges of the
 image and an expanded intermediate zone of the image be-
 tween the center and the edges of the image” as recited in
 challenged claims 5 and 21.
      Dr. Chipman “reconstruct[ed] the lens of Figure 11 [of
 Tada] using the information in Table 5 of Tada” by input-
 ting certain “information from Table 5 [as published] . . .
 into an optical design program.” J.A. 1486–87 (Chipman
 Decl. ¶ 46). Dr. Chipman then plotted the image point dis-
 tribution function for the lens system at six wavelengths
 and testified that the “function is not linear” in any of them.
 J.A. 1490–93 (Chipman Decl. ¶¶ 52–53). More specifically,
 Dr. Chipman explained that this embodiment of Tada’s
 lens system “compresses the center of the image and the
 edges of the image and expands an intermediate zone of the
 image located between the center and the edges of the im-
 age.” J.A. 1503 (Chipman Decl. ¶ 68). LG relied exclu-
 sively on Dr. Chipman’s calculations and plots using the
 prescription in Table 5 to show that Tada’s third embodi-
 ment meets the compression and expansion zone limitation
 of the challenged claims. LG did not rely on any other prior
 art reference or any other portion of Tada’s disclosure for
 this limitation.
     The Board instituted inter partes review in both pro-
 ceedings. The parties engaged in expert discovery, with
Case: 21-2037     Document: 37      Page: 6     Filed: 07/11/2022




 6                    LG ELECTRONICS INC.   v. IMMERVISION, INC.



 ImmerVision deposing Dr. Chipman and LG deposing Im-
 merVision’s expert, Mr. David Aikens. In its patent owner
 response, ImmerVision, relying on Mr. Aikens’ declaration,
 argued that Tada’s Table 5 includes a readily apparent er-
 ror that cannot form the basis of any obviousness ground.
       Mr. Aikens, who was specifically tasked with verifying
 Dr. Chipman’s work, began by following Dr. Chipman’s
 process, creating a lens model from the prescription, in-
 cluding the aspheric coefficients—values defining the sur-
 face shape of an aspherical lens—in Tada’s Table 5 using
 an optical design program. J.A. 3031–32 (Aikens Decl.
 ¶ 58). From the outset, Mr. Aikens noticed that something
 was wrong: the physical surface of his lens model based on
 Tada’s Table 5 and the example lens depicted in Tada’s Fig-
 ure 11 did not match. J.A. 3031–32 (Aikens Decl.
 ¶¶ 57–59). Because of this discrepancy, Mr. Aikens com-
 pared the sag table—a table of heights of a lens surface
 with respect to the optical axis—generated for his lens
 model with the sag table provided in Tada’s Table 6 corre-
 sponding to Embodiment 3. J.A. 3032–33 (Aikens Decl.
 ¶ 60) (“[T]he sag table can be used as a check to make sure
 the equation and its coefficients are correctly understood
 . . . this is so commonly required that a sag table is a stand-
 ard output of optical design codes.”). They also did not
 match. J.A. 3034–35 (Aikens Decl. ¶¶ 61–62). Next,
 Mr. Aikens reviewed the image plane for his lens model to
 evaluate the magnitude of the error and discovered that
 the output image was distorted with “precisely the kind of
 uncorrected field curvature that Tada was explicitly trying
 to prevent.” J.A. 3035–36 (Aikens Decl. ¶¶ 63–64); see also
 J.A. 2423 (Aikens Dep. 132:1–10) (explaining that the
 model “couldn’t make a usable image . . . it was so clearly
 wrong, there was no point in spending more time on it”).
     Having established that the image was severely dis-
 torted, Mr. Aikens began comparing other aspects of his
 lens model with the “diagrams of the aberrations, astigma-
 tism, and distortion” provided in Tada for its third
Case: 21-2037    Document: 37       Page: 7   Filed: 07/11/2022




 LG ELECTRONICS INC.   v. IMMERVISION, INC.                 7



 embodiment using “standard output features” of optical de-
 sign code. J.A. 3036–38 (Aikens Decl. ¶¶ 65–66). For ex-
 ample, Mr. Aikens compared the comatic aberration plot
 generated for his lens model to Tada’s Figures 15A–D (co-
 matic aberration plots for the model lens system using Ta-
 ble 5 data). J.A. 3036–38 (Aikens Decl. ¶¶ 65–67). These,
 too, did not match. Mr. Aikens explained that “at this
 point, [a person of ordinary skill in the art] would be con-
 vinced that there was an error in [the] model and that the
 error was significant.” J.A. 3039 (Aikens Decl. ¶ 68); see
 also J.A. 2423 (Aikens Dep. 132:18–21) (“I recognized that
 there had to be something wrong with the aspheric coeffi-
 cients. This is almost always where problems occur.”).
     Mr. Aikens then noticed that, as depicted in the repro-
 duced tables below, the aspheric coefficients from Table 3,
 which corresponds to Tada’s Embodiment 2, “were exactly
 the same as in Table 5,” which corresponds to Embodiment
 3. J.A. 2425 (Aikens Dep. 134:16–21).
Case: 21-2037    Document: 37    Page: 8      Filed: 07/11/2022




 8                  LG ELECTRONICS INC.   v. IMMERVISION, INC.




 Tada Tbl. 3 (annotated).
Case: 21-2037     Document: 37      Page: 9   Filed: 07/11/2022




 LG ELECTRONICS INC.   v. IMMERVISION, INC.                 9




 Id. Tbl. 5 (annotated).
     Mr. Aikens turned next to Tada’s Table 9, which pro-
 vides ratios of the radius of curvature and aspherical fac-
 tors of Tada’s aspherical lens element to the focal length of
 the entire lens system. J.A. 3039–40 (Aikens Decl. ¶ 69);
 Tada Tbl. 9. Because the focal length of the entire lens sys-
 tem was defined as 1 for each embodiment, the values for
 conditions (2), (3), and (4) in Table 9 should have matched
 the aspheric coefficients A4, A6, and A8 in Table 5. But, as
 depicted below, they did not match:
Case: 21-2037    Document: 37     Page: 10     Filed: 07/11/2022




 10                  LG ELECTRONICS INC.   v. IMMERVISION, INC.




 Tada Tbl. 5 (annotated).




 Id. Tbl. 9 (annotated).
     Finally, Mr. Aikens reviewed Tada’s Japanese Priority
 Application and saw that the aspheric coefficients in its Ta-
 ble 5—which corresponded to the same lens embodiment as
 Tada’s Table 5—differed from those in Tada’s Table 5.
 J.A. 3041–42 (Aikens Decl. ¶¶ 72–75). The relevant por-
 tions of these tables are reproduced below.
Case: 21-2037    Document: 37      Page: 11   Filed: 07/11/2022




 LG ELECTRONICS INC.   v. IMMERVISION, INC.               11




 Tada Tbl. 5 (annotated).




 Japanese Priority Application ¶ [0032] (Tbl. 5) (annotated).
     It became clear to Mr. Aikens that, after “chang[ing]
 the aspheric coefficients [of his model] to match” those of
 the Japanese Priority Application, the aspheric coefficients
 in the Japanese Priority Application were the correct ones
 and that they yielded a lens surface that was “a perfect
 match to the surface described in Table 6.” J.A. 3042
 (Aikens Decl. ¶¶ 74–75). In other words, there was a tran-
 scription, or copy-and-paste, error in Tada. The disclosures
 in Tada’s Table 5, which were intended to correspond to its
 Embodiment 3, were actually identical to those in Table 3,
 which corresponded to Embodiment 2.
Case: 21-2037    Document: 37     Page: 12     Filed: 07/11/2022




 12                  LG ELECTRONICS INC.   v. IMMERVISION, INC.



     In its final written decisions, the Board found that the
 “disclosure of aspheric[] coefficients in Table 5 of Tada is
 an obvious error” that a person of ordinary skill in the art
 would have recognized and corrected. LG Elecs. Inc. v. Im-
 merVision, Inc., No. IPR2020-00179, 2021 WL 1904645, at
 *11 (P.T.A.B. 2021) (Final Written Decision). 3 Continuing,
 the Board found that because the correct aspheric coeffi-
 cients in Table 5 of the Japanese Priority Application do
 not satisfy the language of the challenged claims, LG had
 not met its burden to prove the challenged claims un-
 patentable as obvious. Id. Although LG was free to rely on
 the rest of the reference, it had not done so. The Board
 concluded that LG did not meet its burden to prove the
 challenged claims would have been obvious by a preponder-
 ance of evidence. Id.
     LG appeals.    We have jurisdiction under 28 U.S.C.
 § 1295(a)(4)(A).
                        DISCUSSION
     Obviousness is a legal question based on underlying
 findings of fact. Univ. of Strathclyde v. Clear-Vu Lighting
 LLC, 17 F.4th 155, 160 (Fed. Cir. 2021). We review the
 Board’s ultimate obviousness determination de novo and
 underlying factual findings, including whether a prior art
 reference includes an obvious typographical or similar er-
 ror that would be apparent to persons of ordinary skill, for
 substantial evidence. “The substantial evidence standard
 asks ‘whether a reasonable fact finder could have arrived
 at the agency’s decision.’” OSI Pharms., LLC v. Apotex




      3  The Board issued a nearly identical decision in the
 proceeding concerning claim 21. LG Elecs. v. ImmerVision,
 Inc., No. IPR2020-00195, 2021 WL 2486694, (P.T.A.B.
 2021). For brevity, we cite only the decision in IPR2020-
 00179, the proceeding concerning claim 5.
Case: 21-2037    Document: 37       Page: 13   Filed: 07/11/2022




 LG ELECTRONICS INC.   v. IMMERVISION, INC.                 13



 Inc., 939 F.3d 1375, 1381–82 (Fed. Cir. 2019) (quoting In re
 Gartside, 203 F.3d 1305, 1312 (Fed. Cir. 2000)).
      It is undisputed that the aspheric coefficients in Tada’s
 Table 5 were erroneous. Appellant’s Br. 15; see also
 J.A. 2903–04 (Chipman Dep. 49:2–50:24); J.A. 3039–40
 (Aiken Decl. ¶¶ 68–69). And “[t]here is no dispute that if a
 lens were constructed using the (correct) aspherical data
 from Tada’s Japanese priority application, the lens would
 not satisfy the [compression and expansion zone] limitation
 of claims 5 and 21.” Appellant’s Br. 15. Therefore, the pri-
 mary question before us is whether substantial evidence
 supports the Board’s fact finding that the error would have
 been apparent to a person of ordinary skill in the art such
 that the person would have disregarded the disclosure or
 corrected the error.
                                I
      We begin with the legal standard. Over fifty years ago,
 our predecessor court reversed the decision of the Board of
 Patent Appeals and Interferences 4 affirming the rejection
 of certain claims directed to a specific compound of inhala-
 tion anesthetic—CF3CF2CHClBr—as obvious. In re Yale,
 434 F.2d 666 (C.C.P.A. 1970). The obviousness rejection
 relied on the errant disclosure of this compound in an arti-
 cle published a few years prior. Id. at 667. That article
 included CF3CF2CHClBr as one of nine compounds plotted
 on a graph with other inhalant anesthetic compounds. Id.
 This was the only instance of CF3CF2CHClBr within the
 reference; the compound CF3CHClBr appeared throughout
 the rest of the article. Id. At the time, CF3CF2CHClBr was
 not a known compound. Id. Our predecessor court set forth
 the standard for evaluating these types of apparent or “ob-
 vious typographical error[s].” Id. at 669.



     4   The Board of Patent Appeals and Interferences is
 the predecessor of the Patent Trial and Appeal Board.
Case: 21-2037    Document: 37      Page: 14     Filed: 07/11/2022




 14                   LG ELECTRONICS INC.   v. IMMERVISION, INC.



      The Yale court explained that “any number” of several
 pieces of evidence “individually or cumulatively would . . .
 alert one of ordinary skill in the art to the existence” of the
 error. Yale, 434 F.2d at 669. First, the court noted the
 inconsistency      between      the     reference’s    figures:
 “CF3CF2CHClBr in Fig. 3 is the only compound listed in
 any figure which is not also listed in Fig. 1.” Id. at 667.
 Second, “[a]ll eight [compounds listed in Clements] have
 the identical [chemical property value] in Fig. 3 that was
 listed for them in Fig. 1,” with the exception of the
 CF3CF2CHClBr compound, which “has the [chemical prop-
 erty value] which was assigned in Fig. 1 to CF3CHClBr.”
 Id. at 669. Because CF3CF2CHClBr and CF3CHClBr are
 two different compounds, the court explained that it would
 not be “likely to have the same [chemical property value].”
 Id. at 667. Finally, in response to a letter from a reader,
 one of the authors of the article stated that the reference to
 CF3CF2CHClBr was “of course, an error as [the reader]
 suppose[d,] and CF3CF2CHClBr should read CF3CHClBr.”
 Id. Although the court gave less probative weight to this
 last piece of evidence because it “had not been sworn to,”
 the court found it supported the conclusion that the disclo-
 sure of CF3CF2CHClBr was in error. Id. at 669.
     The court in Yale held that where a prior art reference
 includes an obvious error of a typographical or similar na-
 ture that would be apparent to one of ordinary skill in the
 art who would mentally disregard the errant information
 as a misprint or mentally substitute it for the correct infor-
 mation, the errant information cannot be said to disclose
 subject matter. Id. at 669. The remainder of the reference
 would remain pertinent prior art disclosure. This standard
 for reviewing errors in disclosures has been undisturbed
 for half a century and we are bound to apply it. Deckers
 Corp. v. United States, 752 F.3d 949, 955–56 (Fed. Cir.
 2014) (discussing stare decisis). Moreover, we view Yale’s
 standard as sound law, ensuring that an obviously errant
 disclosure of a typographical or similar nature would not
Case: 21-2037    Document: 37       Page: 15   Filed: 07/11/2022




 LG ELECTRONICS INC.   v. IMMERVISION, INC.                15



 prevent a true inventor of the claimed subject matter from
 later obtaining patent protection.
                               II
     We now address the Board’s fact finding in this case.
 Based on the record before it, the Board found that the as-
 pheric coefficients in Tada’s Table 5 were an obvious error
 of a typographical or similar nature that would have been
 apparent to a skilled artisan. Final Written Decision,
 2021 WL 1904645, at *11. As explained below, we conclude
 that the Board’s finding is supported by substantial evi-
 dence.
     The Board correctly identified several aspects of the
 disclosure in Table 5 that would alert the ordinarily skilled
 artisan that the disclosure was an obvious error of a typo-
 graphical or similar nature. First, Table 5 in Tada’s Japa-
 nese Priority Application has different values for the
 aspheric coefficients than Table 5 in Tada. J.A. 3041–42
 (Aikens Decl. ¶¶ 72–75). Citing Mr. Aiken’s declaration,
 the Board found that the discrepancy between the coeffi-
 cients in Tada’s Table 5 and the Japanese Priority Applica-
 tion’s Table 5 was “grounded [in] a transcription error in
 the values for A4, A6, and A8 in Tada’s Table 5, namely,
 inadvertent duplication of the values for the aspherical
 data in Table 3.” Final Written Decision, 2021 WL
 1904645, at *9. Indeed, Mr. Aikens identified the “obvious
 typographical error in Table 5” as an error in which the
 “aspheric coefficients listed in Table 5 were inadvertently
 copied over from Table 3, which describes Embodiment 2 of
 Tada.” J.A. 3030 (Aikens Decl. ¶ 56). The Board explained
 that the “correspondence of the Tables 1, 3, 7, and 9 be-
 tween the [Japanese Priority Application] and Tada itself
 is apparent, even prior to translation, as is the incon-
 sistency as to the aspherical data for Table 5.” Final Writ-
 ten Decision, 2021 WL 1904645, at *9.
    Second, the Board found that an inconsistency between
 Tada’s Tables 5 and 9 “ma[de] it apparent that there is an
Case: 21-2037    Document: 37      Page: 16    Filed: 07/11/2022




 16                  LG ELECTRONICS INC.   v. IMMERVISION, INC.



 error in Table 5’s recitation of the aspheric[] coefficients.”
 Id. at *8. It was undisputed that Tada’s Tables 5 and 9 are
 inconsistent: the aspheric coefficients A4, A6, and A8 in
 Tada’s Table 5 should match the values for conditions
 (2)–(4) in Table 9 but do not. Id. at *7–8; see Yale, 434 F.2d
 at 667 (describing the internal inconsistency within a ref-
 erence as a signal that a person of ordinary skill “would
 readily recognize” as portending error). As Mr. Aikens ex-
 plained, and Dr. Chipman agreed, because the focal length
 for the entire lens system is set to 1 in each of the embodi-
 ments, “Table 9 rather conveniently gives you the aspheric
 coefficients for each of the four embodiments, and it
 matches correctly for [Embodiments] 1, 2[,] and 4 and is
 totally wrong for [Embodiment] 3.” J.A. 2427 (Aikens Dep.
 136:11–15); J.A. 3039–40 (Aikens Decl. ¶ 69) (The “values
 [in Table 9] do not match the values in Table 5 because Ta-
 ble 5 is in error.”); see also J.A. 2902–04 (Chipman Dep.
 48:9–50:24) (conceding that the aspheric coefficients in Ta-
 ble 5 match the values in Table 9 for each of the embodi-
 ments except for Embodiment 3).
      Third, the Board found that having identical aspheric
 coefficients in Tada’s Tables 3 and 5 “is incongruous with
 the differences in the values of other data for the lens sys-
 tems.” Final Written Decision, 2021 WL 1904645, at *8. In
 other words, given the other significant differences be-
 tween the embodiments, it was unusual for Tables 3 and 5
 to list the same aspheric coefficients. Id.; J.A. 2425 (Aikens
 Dep. 134:4–21) (“I noticed that when I was typing in Em-
 bodiment 2 from Table 3, the aspheric coefficients were ex-
 actly the same as in Table 5, and that’s never true. That
 could not be right.”); see also Yale, 434 F.2d at 667 (noting
 the improbability of two different compounds having the
 same chemical property value).
     Considering all the evidence before it, the Board rea-
 sonably found that Tada’s Table 5 includes an obvious error
 of a typographical or similar nature that would have been
 apparent to one of ordinary skill in the art, who would have
Case: 21-2037     Document: 37       Page: 17   Filed: 07/11/2022




 LG ELECTRONICS INC.   v. IMMERVISION, INC.                   17



 substituted it with the correct information and, thus, that
 Table 5 cannot be said to disclose a lens that compresses
 the center of the image and the edges of the image and ex-
 pands an intermediate zone of the image located between
 the center and the edges of the image. Final Written Deci-
 sion, 2021 WL 1904645, at *11.
                               III
     LG presents two additional arguments. First, LG con-
 tends that Yale sets forth an “Immediately Disregard or
 Correct” standard that imposes a temporal urgency on the
 discovery of the error before the error can be considered
 “obvious” to a skilled artisan. See, e.g., Appellant’s Br. 4–5,
 15, 23, 25, 28. Applying this reading of Yale, LG argues
 that Mr. Aikens’ “convoluted process” that took “ten to
 twelve hours” to complete clearly weighed against the ob-
 viousness of the error. Id. at 27–28. LG reasons that be-
 cause Tada has remained uncorrected in the public domain
 for over 20 years, LG should have been able to rely on the
 aspheric coefficients in Tada’s Table 5 as published.
      LG’s suggestion that Yale requires a person of ordinary
 skill in the art to immediately recognize the apparent error
 is incorrect. As the Board correctly explained, the length
 of time and the “particular manner” in which the error was
 actually discovered “does not diminish that there is an ob-
 vious error in Tada within the meaning of Yale.” Final
 Written Decision, 2021 WL 1904645, at *10. Contrary to
 LG’s assertions, Yale does not impose a temporal require-
 ment. Nor does LG cite any other authority requiring that
 the error be discovered within a specified amount of time.
 Certainly, the amount of time it takes a skilled artisan to
 detect an error may be relevant to whether an error is, in
 fact, an apparent error under Yale. But this is just one fac-
 tor for the fact finder to consider as part of the overall anal-
 ysis.     Here, the Board considered the totality of
 circumstances and found that Tada’s disclosure of aspheric
 coefficients in Table 5 is an obvious error of a typographical
Case: 21-2037    Document: 37      Page: 18    Filed: 07/11/2022




 18                  LG ELECTRONICS INC.   v. IMMERVISION, INC.



 or similar nature, notwithstanding the amount of time that
 preceded detection of the obvious error. For the reasons
 explained above, this finding is supported by substantial
 evidence.
     Second, LG suggests that Yale is limited to instances
 in which the error is a typographical error. Appellant’s
 Br. 22–23. For example, LG argues that Yale should be
 narrowly limited to errors such as the spelling mistake in
 Tada’s title upon original publication (“Super Wide Angel
 Lens”), which was corrected soon after (“Super Wide Angle
 Lens”), or in Tada’s cancelled claim 1 (“arranged in this or-
 der form an object side”), which was also corrected (“ar-
 ranged in this order from an object side”). Appellant’s
 Br. 30. According to LG, any other interpretation of the
 Yale standard would “grant[] a monopoly over a resource
 that was previously freely available to all, destabilizing the
 patent system.” Id. at 24. We disagree.
      While our predecessor court described the error in Yale
 as typographical, the error at issue here is not so far afield
 as to warrant a different outcome. As the Board found and
 Mr. Aikens, testified, the error in Tada’s Table 5 was “a
 transcription error . . . namely, inadvertent duplication of
 the values for the aspherical data in Table 3.” Final Writ-
 ten Decision, 2021 WL 1904645, at *9; see also J.A. 3030
 (Aikens Decl. ¶ 56). The distinction between the typo-
 graphical error in Yale and the copy-and-paste error here
 is a distinction without a difference.
                         CONCLUSION
      We have considered the parties’ remaining arguments
 and find them unpersuasive. For the foregoing reasons, we
 affirm the Board’s final written decisions.
                         AFFIRMED
Case: 21-2037     Document: 37      Page: 19   Filed: 07/11/2022




    United States Court of Appeals
        for the Federal Circuit
                    ______________________

                  LG ELECTRONICS INC.,
                        Appellant

                               v.

                    IMMERVISION, INC.,
                           Appellee
                    ______________________

                     2021-2037, 2021-2038
                    ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2020-
 00179, IPR2020-00195.
                  ______________________

 NEWMAN, Circuit Judge, dissenting in part.
     The court today finds an “error of a typographical or
 similar nature” in the specification of the Tada reference
 and rules that because the error is “obvious” the erroneous
 portion of the Tada reference 1 is eliminated as prior art.
 Maj. Op. at 16–17. I cannot agree that this error is typo-
 graphical or similar in nature, for its existence was not dis-
 covered until an expert witness conducted a dozen hours of
 experimentation and calculation. Appx2428 (LG Elecs. Inc.



     1     U.S. Patent No. 5,861,999 (“Tada” or “the ’999 Pa-
 tent”).
Case: 21-2037    Document: 37     Page: 20     Filed: 07/11/2022




 2                   LG ELECTRONICS INC.   v. IMMERVISION, INC.



 v. ImmerVision, Inc., No. IPR2020-00179, (P.T.A.B. Oct. 1,
 2020), Aikens Dep. 137:3–138:3, Ex. 1018).
     The appearance of a few of the same numbers in two
 different tables in the Tada reference provides no infor-
 mation as to which numbers and tables are correct and
 which may be in error. In contrast, a typographical or sim-
 ilar error is apparent to the reader and may conveniently
 be ignored without impeaching the content of the infor-
 mation. The error in the Tada reference cannot properly
 be deemed typographical or similar.
     The events that preceded the expert’s discovery of the
 error in the Tada reference cannot be ignored. The possibly
 erroneous numbers in the Tada tables were not noticed by
 any of the patent attorneys throughout the prosecution of
 Tada’s U. S. application. The now “obvious” error was not
 noticed by the patent examiner during a complex prosecu-
 tion in which claims were amended and prior art distin-
 guished.
     The purportedly “typographical or similar” error was
 not included in the Certificate of Correction that was ob-
 tained for typographical errors in the issued Tada patent.
 This error was not noticed by two distinct Patent Trial and
 Appeal Boards in instituting these two inter partes review
 (“IPR”) petitions, despite the technological expertise of the
 Board.
     The error in Tada Table 5 was not corrected anywhere,
 even after 20 years of publication. Not until an expert wit-
 ness conducted experiments and compared the U. S. appli-
 cation with the Japanese Priority document 2 did anyone
 discover the possibly erroneous numbers in Table 5.
 Appx2422–2430; Appx3030–3042.



     2   JP H10-115778 (July 28, 1998).
Case: 21-2037    Document: 37      Page: 21   Filed: 07/11/2022




 LG ELECTRONICS INC.   v. IMMERVISION, INC.                 3



     The specifics of what led the expert, Mr. Aikens, to dis-
 cover the erroneous values in Table 5 also cast doubt on
 whether the error may be deemed “obvious and apparent.”
 Mr. Aikens testified that he had fully modeled Tada’s Em-
 bodiment 3—relying on data from Table 5—without notic-
 ing the error. Appx2421–22 (Aikens Dep. 130:8–22). It was
 only after his model was completed that he noticed the lens
 created a distorted image, leading him to presume there
 was perhaps some error in Tada. Appx2422 (Aikens Dep.
 131:3–7). At this point in his experimentation, he did not
 know what the error was, and certainly did not know how
 to correct the error; he only suspected that an error existed
 somewhere. Appx2423 (Aikens Dep. 132:2–10).
     Upon realizing there was likely an error, Mr. Aikens
 undertook to discover it. Id. at 132:7–10 (“I wanted to un-
 derstand how this lens could be so wrong and be in the pa-
 tent. It just didn’t make sense to me.”). Mr. Aikens
 testified that he required several additional hours to figure
 out if there actually was an error in the reference and what
 that error was. Id. at 132:11–13.
     First, Mr. Aikens observed that the physical surface
 shape of his Embodiment 3 lens model did not match the
 example lens depicted in Tada’s Figure 11. Appx2424
 (Aikens Dep. 133:11–14); Appx3042 (LG Elecs. Inc. v. Im-
 merVision, Inc., No. IPR2020-00179, (P.T.A.B. Aug. 4,
 2020), Aikens Decl. ¶ 74, Ex. 2009). This suggested that
 an error existed, but not where the error was or how to cor-
 rect it. Mr. Aikens then performed various tasks such as
 comparing the diagrams of the aberrations, astigmatism,
 and distortion for Embodiment 3 to his model, and fully
 modeling two other embodiments—Embodiment 1 and Em-
 bodiment 2. Appx2425 (Aikens Dep. 134:12–15). None of
 these steps showed where the purported “obvious error”
 was located. Only after modeling the other lens embodi-
 ments did Mr. Aikens finally observe that the aspherical
 values from Table 3, which correspond to Tada’s
Case: 21-2037    Document: 37     Page: 22     Filed: 07/11/2022




 4                   LG ELECTRONICS INC.   v. IMMERVISION, INC.



 Embodiment 2, “were exactly the same as in Table 5.” Id.
 at 134:18–19.
     Mr. Aikens testified that at this point of his experimen-
 tation he suspected there was an error in the aspherical
 values in Table 5, but he had yet to determine what was in
 error. Id. at 134:19–21. To investigate further, Mr. Aikens
 compared the sag table generated from his lens model with
 sag Table 6 from the Tada reference. He found they did not
 match, indicating that an error existed; however, he still
 did not know what the error was, nor how to correct it.
 Appx2425–26 (Aikens Dep. 134:22–135:4); Appx3032–35,
 Appx3042 (Aikens Decl. ¶¶ 60–62, 74). Mr. Aikens then
 compared the values in Table 9 to Table 5 and noticed that
 upon performing the required calculations, the aspherical
 values did not match between these two tables. Appx2426–
 27 (Aikens Dep. 135:9–136:15). It was here, for the first
 time, that Mr. Aikens testified that he could confirm there
 actually was an error in the Tada reference. Id. at 136:9–
 10. At this juncture Mr. Aikens felt confident that Table 5
 contained erroneous information, but he still did not have
 the information to correct it. Appx2426–27 (Aikens Dep.
 135:21–136:1) (“Unfortunately, Tada didn’t include a con-
 straint on his A10 term so that I had to optimize to find.”).
     Mr. Aikens testified that he was finally able to correct
 and confirm the error when he obtained the Japanese Pri-
 ority Application. Appx2420 (Aikens Dep. 129:7–11);
 Appx3042 (Aikens Decl. ¶ 74). The Japanese application
 had the correct aspherical values in Table 5, as confirmed
 by a skilled expert in this technology, after many hours of
 corrective effort that included fully modeling three sepa-
 rate embodiments of the lens. In sum, the error was not of
 “typographical or similar nature.”
    The facts of this case readily distinguish it from In re
 Yale, 434 F.2d 666 (CCPA 1970), where our predecessor
 Court of Customs and Patent Appeals found that the
Case: 21-2037    Document: 37      Page: 23     Filed: 07/11/2022




 LG ELECTRONICS INC.   v. IMMERVISION, INC.                   5



 inclusion of the molecule CF3CF2CHClBr in a list of anes-
 thetics was an obvious error. In Yale the CCPA explained
 that CF3CF2CHClBr was not a known compound and that
 the obviously intended compound was CF3CHClBr, a well-
 known anesthetic. This error was acknowledged by the au-
 thors of the article. As the panel majority recounts, “any
 number” of the pieces of evidence mentioned by the CCPA
 in Yale would “‘individually or cumulatively . . . alert one of
 ordinary skill in the art to the existence’ of the error.” Maj.
 Op. at 14 (quoting Yale, 434 F.2d at 669). However, the
 evidence in Yale did not require calculations or experimen-
 tation. Yale, 434 F.2d at 667. The same cannot be said
 about the error in Tada, for without the Japanese Priority
 Application, there is no source of the correct information.
 In Tada, the error in Table 5 is not discoverable unless
 measurements are conducted, the embodiments are recre-
 ated, equations are recalculated, and computations are
 performed. Without performing these operations, the iden-
 tity of a few values in both the tables does not establish
 error. Moreover, the tables do not suggest which table
 might be incorrect. As Mr. Aikens demonstrated, without
 modeling Embodiment 3, Table 5 cannot be compared to
 sag Table 6 or Figs. 11–15.
     In contrast, in Yale it was obviously an error to replace
 the known chemical anesthetic compound CF3CHClBr in
 Fig. 1 with the unknown chemical compound
 CF3CF2CHClBr in Fig. 3 and list both compounds as hav-
 ing the same property. The CCPA reasoned that a chemist
 of ordinary skill would deem it extremely unlikely that
 these two chemicals would have the same LogPf (partial
 pressure) value. Yale, 434 F.2d at 667.
     Although the panel majority finds analogy in the view
 that it is highly unlikely that the Tada embodiments would
 have the same aspherical values, Maj. Op. at 16, such that
 the listing of the same values is an obvious error, there is
 no intrinsic reason why two different lenses could not have
Case: 21-2037    Document: 37     Page: 24     Filed: 07/11/2022




 6                   LG ELECTRONICS INC.   v. IMMERVISION, INC.



 the same aspherical values. As Mr. Aikens remarked,
 “[a]nd so I thought, okay, well, maybe there’s a typo on the
 – on the aspherics, or maybe Tada is not very good.”).
 Appx2425 (Aikens Dep. 134:10–12). Even the Tada patent
 states that “[t]he basic structure of a lens system of the
 third embodiment is substantially the same as that of the
 second embodiment. Numerical data regarding the third
 embodiment is shown in table 5 below.” ’999 Patent col. 8
 ll. 59–64. That Table 3 and Table 5 have some of the same
 aspherical values does not readily alert a person of ordi-
 nary skill that Table 5 contains an obvious error of “typo-
 graphical or similar nature.”
     The facts in Yale are not readily analogous. An im-
 portant consideration in Yale was that the molecule
 CF3CF2CHClBr was not a known chemical compound at
 the time. The CCPA explained that the inclusion on a table
 of known anesthetics of a compound that did not exist
 would be recognized as an error, as was shown in corre-
 spondence. Yale, 434 F.2d at 668–69.
      I agree with the panel majority that Yale establishes
 the correct standard to determine if an error would be ob-
 vious to a person of ordinary skill in the field. However, I
 do not agree with the majority’s application of this stand-
 ard to the facts herein. An “obvious error” should be ap-
 parent on its face and should not require the conduct of
 experiments or a search for possibly conflicting information
 to determine whether error exists. When a reference con-
 tains an erroneous teaching, its value as prior art must be
 determined.
      The error in the Tada reference is plainly not a “typo-
 graphical or similar error,” for the error is not apparent on
 its face, and the correct information is not readily evident.
 It should not be necessary to search for a foreign document
 in a foreign language to determine whether there is an in-
 consistency in a United States patent. The foundation of
Case: 21-2037    Document: 37      Page: 25   Filed: 07/11/2022




 LG ELECTRONICS INC.   v. IMMERVISION, INC.                7



 the “typographical or similar” standard is that the error is
 readily recognized as an error. I am concerned that we are
 unsettling long-standing law, and thus I respectfully dis-
 sent in part.